


 HR 5270 ENR: Airport and Airway

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 5270
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to extend the funding and expenditure authority of the Airport and Airway Trust
		  Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airport and Airway Extension Act of
			 2008.
		2.Extension of
			 taxes funding Airport and Airway Trust Fund
			(a)Fuel
			 taxesSubparagraph (B) of section 4081(d)(2) of the Internal
			 Revenue Code of 1986 is amended by striking February 29, 2008
			 and inserting June 30, 2008.
			(b)Ticket
			 taxes
				(1)PersonsClause
			 (ii) of section 4261(j)(1)(A) of such Code is amended by striking
			 February 29, 2008 and inserting June 30,
			 2008.
				(2)PropertyClause (ii) of section 4271(d)(1)(A) of
			 such Code is amended by striking February 29, 2008 and inserting
			 June 30, 2008.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on March 1, 2008.
			3.Extension of Airport
			 and Airway Trust Fund expenditure authority
			(a)In
			 generalParagraph (1) of section 9502(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking March 1, 2008
			 and inserting July 1, 2008, and
				(2)by
			 inserting or the Airport and Airway
			 Extension Act of 2008 before the semicolon at the end of
			 subparagraph (A).
				(b)Conforming
			 amendmentParagraph (2) of section 9502(f) of such Code is
			 amended by striking March 1, 2008 and inserting July 1,
			 2008.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on March 1, 2008.
			4.Extension of
			 Airport Improvement Program and other authorities
			(a)Authorization of
			 appropriations
				(1)In
			 generalSection 48103 of title 49, United States Code, is
			 amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (4) the following:
						
							(5)$2,756,250,000 for
				the 9-month period beginning October 1,
				2007.
							.
					(2)Obligation of
			 amountsSums made available pursuant to the amendment made by
			 paragraph (1) may be obligated at any time through September 30, 2008, and
			 shall remain available until expended.
				(3)Program
			 implementationFor purposes
			 of calculating funding apportionments and meeting other requirements under
			 sections 47114, 47115, 47116, and 47117 of title 49, United States Code, for
			 the 9-month period beginning October 1, 2007, the Administrator of the Federal
			 Aviation Administration shall—
					(A)first calculate
			 such funding apportionments on an annualized basis as if the total amount
			 available under section 48103 of such title for fiscal year 2008 were
			 $3,675,000,000; and
					(B)then reduce by 25
			 percent—
						(i)all
			 funding apportionments calculated under subparagraph (A); and
						(ii)amounts available
			 pursuant to sections 47117(b) and 47117(f)(2) of such title.
						(b)Project grant
			 authoritySection 47104(c) of such title is amended by striking
			 September 30, 2007, and inserting June 30,
			 2008,.
			(c)Government share
			 of certain AIP costsSection
			 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109
			 note) is amended by striking in each of fiscal years 2004 through
			 2007 and inserting in fiscal year 2008 before July 1,
			 2008,.
			(d)Adjustment
			 authority
				(1)In
			 generalSection 409(d) of such Act (49 U.S.C. 40101 note) is
			 amended by striking 2007. and inserting
			 2008..
				(2)Effective
			 DateThe amendment made by
			 paragraph (1) shall take effect on September 29, 2007, and shall apply with
			 respect to any final order issued under section 409(c) of such Act that was in
			 effect on such date.
				(e)Airport
			 eligibilityThe first
			 sentence of section 186(d) of such Act (117 Stat. 2518) is amended by inserting
			 and for the portion of fiscal year 2008 ending before July 1,
			 2008, after 2007,.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
